Name: Commission Regulation (EEC) No 2798/91 of 24 September 1991 on the issuing of import licences for certain processed products obtained from sour cherries originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 269/28 Official Journal of the European Communities 25. 9 . 91 COMMISSION REGULATION (EEC) No 2798/91 of 24 September 1991 on the issuing of import licences for certain processed products obtained from sour cherries originating in Yugoslavia regards import licences for certain processed products obtained from sour cherries originating in Yugoslavia (*), as last amended by Regulation (EEC) No 1578/91 Q ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Articles 14 (3) and 15 (4) thereof, Having regard to Council Regulation (EEC) No 1201 /88 of 28 April 1988 establishing import mechanisms for certain processed products obtained from sour cherries and originating in Yugoslavia (3), as last amended by Regulation (EEC) No 2781 /90 (4), and in particular Article 5 thereof, Whereas the second paragraph of Article 4 of Regulation (EEC) No 1201 /88 provides for the issue of import licences for a quantity in addition to the 1 9 900 tonnes laid down in the Protocol with Yugoslavia, taking account of the situation on the Community market and of the quantities actually imported ; whereas, however, the pre ­ ferential rate does not apply to imports of this additional quantity ; Whereas Commission Regulation (EEC) No 1973/91 (*) suspended from 3 July 1991 the issuing of import licences under the aforementioned scheme because the quantities provided for in the Protocol were exceeded for 1991 ; Whereas on the basis of an examination of the situation on the Community market and of the quantities actually imported, the second paragraph of Article 4 of Regulation (EEC) No 1201 /88 should be implemented to meet the needs of the processing industry for sour cherries ; whereas, in order to ensure that real needs are met, the major part of the additional quantities should be reserved for the traditional importers, whilst allowing new importers access to these quantities ; Whereas the rules necessary for the management of the additional quantities should be laid down ; whereas these rules either supplement or derogate from Commission Regulation (EEC) No 4061 /88 of 21 December 1988 laying down further detailed rules of application as Article 1 1 . Up to 31 December 1991 , import licences for sour cherries falling within CN codes ex 0811 90 10, ex 0811 90 30 , ex 0811 90 90 and 0812 10 00 originating in Yugoslavia shall be issued for an additional quantity of 1 1 000 tonnes. 2 . The quantity laid down in paragraph 1 shall be allocated as follows : (a) 9 500 tonnes to those importers having submitted import licence applications for this product origin ­ ating in Yugoslavia pursuant to Article la (1 ) (a) of Regulation (EEC) No 4061 /88 during 1991 ; (b) 1 500 tonnes to those importers who do not satisfy the condition laid down under (a). However, should the quantity referred to under (a) or (b) not be applied for, or only applied for in part, the quan ­ tity available shall be allocated to the applications submitted by the other group of importers. 3 . (a) No licence application made by an importer referred to in paragraph 2 (a) may be for a quantity greater than that of the products in question origi ­ nating in Yugoslavia which have been the subject of import licences issued to the same importer in 1991 . (b) No application for a licence submitted by an importer mentioned in paragraph 2 (b) may be for more than 20 % of the quantity available under this heading. 4. The licences shall be issued in accordance with Regulation (EEC) No 4061 /88 , with exception to Article 3 , save as otherwise provided in this Regulation .(') OJ No L 49, 27 . 2. 1986, p . 1 . (2) OJ No L 175, 4. 7. 1991 , p . 1 . O OJ No L 115, 3 . 5. 1988, p . 9 . (4) OJ No L 265, 28 . 9 . 1990, p. 3. 0 OJ No L 177, 5 . 7. 1991 , p . 18 . (6) OJ No L 356, 24. 12. 1988, p . 45. O OJ No L 147, 12. 6 . 1991 , p. 7 . 25. 9. 91 Official Journal of the European Communities No L 269/29 Article 2 Import licences issued in accordance with this Regulation shall bear one of the following entries on box 24, with the relevant customs duty according to the CN code of the product concerned :  Aranceles de aduana que deberÃ ¡n pagarse : 26 % + AD S/Z (or 26 % or 18 % or 11 %).  Toldsats, der skal betales : 26 % + AD S/Z (or 26 % or 18 % or 1 1 %).  Zu entrichtender Zoll : 26 % + AD S/Z (or 26 % or 18% or 11%). Article 3 Import licence applications shall be submitted to the competent authorities of the Member States on 26 and 27 September 1991 . These authorities shall forward the applications to the Commission by 12 noon on 30 September 1991 at the latest, indicating separately the quantities applied for under points (a) and (b) of Article 1 (3). Article 4 The Commission shall determine and communicate to the Member States by telex by 1 October 1991 the quanti ­ ties for which licences have been issued under points (a) and (b) of Article 1 (2). Article 5 Licences for which applications have been forwarded in accordance ^ith Article 3 shall be issued from 2 October 1991 . Article 6 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.  Ã Ã ±Ã Ã ¼Ã ¿Ã ¯ ÃÃ Ã ¿Ã  ÃÃ »Ã ·Ã Ã Ã ¼Ã ® : 26 % + AD S/Z (or 26 % or 1 8 % or 1 1 %).  Customs duty to be paid : 26 % + AD S/Z (or 26 % or 18 % or 1 1 %).  Droits de douane Ã payer : 26 % + AD S/Z (or 26 % or 1 8 % or 1 1 %).  Dazi doganali da pagare : 26 % + AD S/Z (or 26 % or 18 % or 11 %).  Te betalen douanerechten : 26 % + AD S/Z (or 26 % or 18 % or 11 %).  Direitos de alfÃ ¢ndega a ser pagos : 26 % + AD S/Z (or 26 % or 18 % or 11 %). This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission